DETAILED ACTION
The Examiner acknowledges the Amendments to the Specification filed 11/30/2021 and the Amendments to the Claims filed 07/20/2022.
Regarding claim 1, updated searches show:
Thompson (US20170249192A1) discloses in para [0020] the asset registry 123 may include information regarding the subsets of one or more visual assets required by each possible workload of each of the applications 124, 126, 128. Thompson fails to teach “identifying a media asset associated with the event; determining a first likelihood that the media asset will be accessed using the first application and a second likelihood that the media asset will be accessed using the second application.
Foster et al. (US10310808B2) discloses in [col 9 lines 35-55]) John Doe is driving a vehicle which has a smart phone attached to the head unit. Both devices may determine the requested action is to play the song “Ode to Joy” by Beethoven. After the portable device 10 and the head unit 14 search their respective applications, the portable device 10 may determine the first likelihood is a probability of 0.9 based on the success factors, because the portable device 10 includes a music application which stores a downloaded copy of the requested song title. On the other hand, the head unit 14 may identify a music application based on the success factors that the second likelihood is a probability of 0.1. Therefore, the portable device 10 may carry out the requested action by invoking the music application on the portable device 10 and causing the music application to play “Ode to Joy”. Foster fails to teach claim 1.
Breaux et al. (US20170075740A1) discloses in para [0075-0076] a first application and a second a first application embedded in a mobile device; para [0129] shows the first application is preferably designed to process the audio signals that are transmitted to the mobile device. Breaux fails to teach claim 1.
Jones et al. (US20040010585A1) discloses in [Abstract] a method for monitoring data exchanged between the client system and server system, the client system operating a first application and a second application. The method further comprises detecting client-side contention for available bandwidth between the first application and the second application, and reducing accessible bandwidth for the first application based on the client-side contention. The method further comprises increasing accessible bandwidth for the first application when client-side contention is no longer detected. Jones fails to teach claim 1.
Fielibert et al. (US20090144792A1) discloses in [Abstract] a method for adjusting bitrate among multiple media streams delivered on a common subscriber connection. One such method comprises receiving information describing a maximum bitrate provisioned on the subscriber connection, and receiving a plurality of media streams. Each media stream utilizes a corresponding bitrate, and the plurality of media streams has a combined bitrate. The method also comprises adjusting the bitrate of at least a portion of the plurality of media streams so that the combined bitrate is related to the maximum bitrate provisioned on the subscriber connection. Fielibert fails to teach claim 1.
None of the cited references teach the features, as claimed. No better art exists to teach all of the claimed limitations as in independent claims 1 and 61. Therefore, no grounds of rejection are made. Claims 1 and 52-70 are allowable. Claims 2-51 have been canceled.
Allowable Subject Matter
Claims 1 and 52-70 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442